RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s claim amendments and remarks filed on 8/2/2022 have been received. In the response filed on 8/2/2022, claims 1 and 9 were amended; and claims 55-57 were added. 
Claims 1, 9, 12, 14, 15, 21, 23-25, 28, 34, 36, and 55-57 are pending. 
Claims 2-8, 10, 11, 13, 16-20, 22, 26, 27, 30-33, 35, and 27-54 are canceled. 
Claims 28, 34, and 36 are withdrawn from consideration. 
Claims 1, 9, 12, 14, 15, 21, 23-25, and 55-57 are rejected. 

Withdrawn Rejections
The rejections, made of record in the office action mailed on 5/2/2022, have been withdrawn due to applicant’s amendment filed on 8/2/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 12, 14, 15, 21, 23-25, and 55-57 are rejected under 35 U.S.C. 103 as being unpatentable over Stadler et al., US 2014/0178444 A1.
Regarding claim 1: Stadler discloses an aqueous composition (Beverage, para 0145) comprising water (para 0145). 
a viscosity modifying agent comprising methylcellulose, wherein the viscosity modifying agent is present in an amount of from about 0.05 wt% to about 1 wt% that does not result in the formation of a gel
Stadler discloses the composition (ready-to-drink composition, para 0475) comprises a viscosity modifying agent (thickener, para 0475). 
Stadler discloses the viscosity modifying agent (thickener) is present in a range from 0.0025 to 1 wt. %, more preferably in the range of from 0.01 to 0.4 %, even more preferably in the range of from 0.015 to 0.2 %, in each case based on the total weight of the composition (para 0475).
Stadler discloses the viscosity modifying agent (thickener) may include methylcellulose (para 0445). 
Stadler does not require the composition to be in the form of a gel. Therefore, Stadler is encompassed with the breadth of the negative limitation “that does not result in the formation of a gel”. 
an effective amount of a viscosity modifying agent. . . wherein the composition has a viscosity greater than about 10 cP to less than or equal to 280 cP
Stadler discloses a ready-to-drink composition has viscosity value of smaller than 1250 cP, preferably of smaller than 600 cP, more preferably of smaller than 250 cP, particularly preferably of smaller than 100 cP, especially preferably of smaller than 50 cP, and most preferably of smaller than 25 cP (para 0489). 
Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Since Stadler discloses overlapping viscosity and overlapping viscosity modifying agent (thickener), Stadler is encompassed within the breadth of the recited “an effective amount of a viscosity modifying agent”. 
“for increasing the hydration of a mammal”
The phrase, “for increasing the hydration of a mammal” is a statement of intended use.  A statement with regard to intended use is not further limiting in so far as the structure of the product is concerned. In order to patentably distinguish the claimed invention from the prior art, a claimed intended use must result in a structural difference between the claimed invention and the prior art.  See MPEP 2111.02 II. In the present case there is no structural difference from the composition (beverage, ready-to-drink composition) taught in Stadler and the claimed composition. Furthermore, Stadler discloses mammals (human, para 0144). 
Regarding claim 9: Stadler discloses viscosity modifying agents including cellulose ether (methylcellulose, ethylcellulose, para 0445) and gum Arabic (para 0445). 
Regarding claim 12: Stadler discloses flavorant (para 0449). 
Regarding claim 14: Stadler does not expressly state “the composition provides an increase of at least 0.05 g in a Viscous Water Visualization Assay”. However, one having ordinary skill in the art at the time the invention was filed would expect the property would be present because Stadler suggests the a composition within the breadth of the claimed composition. See rejection of claim 1 above. 
Regarding claim 15: Stadler does not expressly state “the composition increases daily consumption by about 20% versus a composition having a viscosity less than about 5 cP”. However, one having ordinary skill in the art at the time the invention was filed would expect the property would be present because Stadler suggests the a composition within the breadth of the claimed composition. See rejection of claim 1 above. 
Regarding claim 21: Stadler discloses a functional ingredient (flavor, para 0449). 
Regarding claims 21 and 23: Stadler discloses antimicrobial (para 0034) and pharmaceutical agent (antioxidant, para 0458; one or more vitamins, para 0460). 
Regarding claims 21 and 24: Stadler discloses lactic acid (para 0452). 
Regarding claim 25: The phrase “wherein the mammal is a canine or a feline” further limits the intended use, “for increasing the hydration of a mammal”. The discussion of MPEP 2111.02 II applies here as above. The further limitation on the intended use does not  impart a structural difference from the composition (beverage, ready-to-drink composition) taught in Stadler and the claimed composition. 
Regarding claim 55: Stadler does not require the presence of pectin, alginates, or a combination thereof. Therefore, Stadler is encompassed within the breadth of the negative limitation that the “aqueous composition is free of pectin, alginates, or a combination thereof”. 
Regarding claim 56: Stadler does not require the presence of flavorants, palatability enhancers, or a combination thereof. Therefore, Stadler is encompassed within the breadth of the negative limitation that the “aqueous composition is free of flavorants, palatability enhancers, or a combination thereof”. 
Regarding claim 57: The phrase “wherein the aqueous composition is a pet food composition” defines an intended use. The discussion of MPEP 2111.02 II applies here as above. The further limitation on the intended use does not  impart a structural difference from the composition (beverage, ready-to-drink composition) taught in Stadler and the claimed composition. 

Response to Arguments
Applicant's arguments filed on 8/2/2022 have been considered but are moot in view of the new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W A Moore/Primary Examiner, Art Unit 3619